



Exhibit 10.22


fortinetlogo2017.jpg [fortinetlogo2017.jpg]




Fortinet, Inc.
1090 Kifer Road
Sunnyvale, CA 94086,
United States
(408) 235-7700


April 02, 2014


Keith Jensen




Dear Keith,


We are pleased to extend an offer to you for the position of VP, Worldwide
Corporate Controller for Fortinet, Inc. (“Company”) reporting to Andrew Del
Matto, CFO. We believe that each employee contributes directly to Fortinet’s
growth and success, and we hope you will take pride in being a member of our
team.


It is understood that your employment would commence with the Company on or
before May 5, 2014. Your compensation package will include the following:


1.
Annual base salary of $270,000.00 payable semi-monthly ($11,250.00) in
accordance with Company policy and procedures.

 
2.
You will be eligible for Fortinet’s Management by Objective Program (MBO). Your
annual target MBO bonus amount is 30% of your base salary. Quarterly payouts are
pro-rated based on achievement of the company goals and optional personal
objectives set out for you by management. Performance targets may be updated on
a quarterly basis under Manager's discretion. A bonus payout will only occur if
you are actively employed at the time of the bonus payment. You are ineligible
for any bonus payment should you resign or are terminated for cause or without
cause prior to the bonus payment date.



We’re glad you chose Fortinet as a place to share your knowledge and expertise,
and to grow your career. We believe that it is important to a healthy working
relationship for both parties to understand the terms and conditions of
employment before commencing employment. In order to ensure that both you and
the Company have a common understanding, we have set forth some fundamental
premises.
This is a full time position with the understanding that during your employment
you will not engage in outside consulting activities, whether compensated or
not, which materially interfere with the performance of your job duties with the
Company or create a conflict of interest, nor will you establish a competing
business during your employment with the Company. Accordingly, you are required
to obtain approval in writing from the Company before engaging in any employment
or consulting services outside the Company while employed by Fortinet, Inc. so
that the Company may determine if any conflict exists. You also confirm that you
are not bound by any other agreement with any prior or current employer, person
or entity which would prevent you from fully performing your duties with
Fortinet, Inc.
This offer of employment is not for any specific period of time; instead your
employment is at all times “at-will.” This means that you may terminate your
employment with or without cause or prior notice, and the Company has the same
right. In addition, the Company may change your compensation, duties,
assignments, responsibilities or location of your position at any time to adjust
to the changing needs of our dynamic company. These provisions expressly
supersede any previous representations, oral or written. Your at-will employment
status cannot be modified unless it is written and signed by both you and the
Chief Executive Officer of the Company.





--------------------------------------------------------------------------------





As a Company employee you are eligible to receive health insurance coverage,
which begins on the official hire date, through the Company insurance plan, and
to participate in the Company’s 401(k) plan, all of which may be modified or
terminated from time to time. You are entitled to fifteen (15) accrued days of
Paid Time Off (PTO) per year. Our comprehensive benefits and worker’s
compensation information are enclosed for your reference with this letter. The
Company shall also reimburse you for all agreed upon, reasonable business
expenses incurred in the performance of your duties on behalf of the Company
upon submission of expense reports as necessary to substantiate the Company’s
federal income tax deductions for such expenses under the Internal Revenue Code
(as amended) and procedures as may be established by the Board of Directors of
the Company.
This offer of employment is subject to your signing of “Fortinet Confidentiality
Agreement” on your first day of employment at Fortinet, Inc., as well as your
agreement to follow all other policies and procedures that the Company may
announce from time to time. This offer is also contingent upon proof of identity
and work eligibility. Under the Immigration and Reform Act of 1986, employers
are required to verify the identity and employment eligibility of all new hires
within three (3) business days of hire. To assist us in complying with this
requirement please bring appropriate documents with you on your first day.
Additionally, in some instances, U.S. export control laws require that Fortinet
obtain a U.S. government export license prior to releasing technologies to
certain persons. This offer is contingent upon Fortinet's ability to satisfy
these export control laws as related to your employment and anticipated job
activities. The decision whether or not to submit and/or pursue an export
license to satisfy this contingency, if applicable, shall be at Fortinet's sole
election.
The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.
Please sign and date this letter below and return to Human Resources to indicate
your acceptance of the Company’s offer. This offer will stay open until Monday,
April 7, 2014.
We look forward to working with you at Fortinet, Inc.
Sincerely,
 
 
Fortinet, Inc.
 
 
 
 
 
/s/ Amanda Mallow
 
 
Amanda Mallow


 
 
VP Global Human Resources
 
 
 
 
 
ACCEPTED AND AGREED:
 
 
/s/ Keith Jensen
 
April 3, 2014
Signature
 
Date




